Motion Denied; Appeal Dismissed and Memorandum Opinion filed June 16,
2022




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00360-CV

                   IN THE INTEREST OF J.A.T., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2021-00441J

                         MEMORANDUM OPINION

      This is an attempted appeal from a final order of termination signed March
10, 2022. Appellant’s notice of appeal was filed May 17, 2022.

      An appeal from an order terminating the parent-child relationship is
accelerated and governed by the rules for accelerated appeals in civil cases. Tex.
Fam. Code Ann.§§ 109.002(a), 263.405(a). In an accelerated appeal, the notice of
appeal must be filed within 20 days after the judgment or order is signed. Tex. R.
App. P. 26.1(b). Moreover, neither a motion for new trial, a request for findings of
fact and conclusions of law, nor any other post-trial motion in the trial court will
extend the deadline for filing a notice of appeal under rule 26.1(b) of the Texas
Rules of Appellate Procedure. Tex. Fam. Code Ann. § 263.405(c); In re K.A.F.,
160 S.W.3d 923, 928 (Tex. 2005).

      Appellant’s notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by rule 26.1, but within the fifteen-day grace period
provided by Rule 26.3 for filing a motion to extend of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule 26).
However, the appellant must offer a reasonable explanation for failing to file the
notice of appeal in a timely manner. See Tex. R. App. P. 26.3, 10.5(b)(1)(C);
Verburgt, 959 S.W.2d at 617-18. Appellant’s notice of appeal was not filed within
the fifteen-day period provided by rule 26.3.

      On May 26, 2022, notification was transmitted to all parties that the appeal
was subject to dismissal without further notice for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellant’s appointed counsel filed a motion to extend time to file
the notice of appeal wherein she alleged that she did not receive notice of her
appointment on this appeal until May 17, 2022. This court, however, does not have
jurisdiction to consider any appeal unless our jurisdiction has been timely invoked.
In re R.B.M., 338 S.W. 3d 755, 758 (Tex. App.—Houston [14th Dist.] 2011, no
pet.). Although appellant may pursue an out-of-time appeal on these grounds in a
higher court, we may not suspend the rules to alter the time to perfect a civil
appeal. See id.




                                         2
      Accordingly, appellant’s motion to extend time to file a notice of appeal is
denied and the appeal is dismissed.



                                      PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         3